Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         01-JUL-2019
                                                         12:54 PM



                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE UNDER
       POOLING AND SERVICING AGREEMENT DATED AS OF JUNE 1, 2006
        SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2006-FR2
         MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-FR2,
                     Respondent/Plaintiff-Appellee,

                                  vs.

                    PHILIP DETOL, ROXANNE TOM-DETOL,
                   Petitioners/Defendants-Appellants.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-0237)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari filed on May 6, 2019

by Petitioners/Defendants-Appellants Philip Detol and Roxanne Tom-

Detol is hereby rejected.

          DATED:   Honolulu, Hawai#i, July 1, 2019.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson